698 S.E.2d 656 (2010)
STATE of North Carolina
v.
Henry H. BETTIS, III.
No. 86P10.
Supreme Court of North Carolina.
June 16, 2010.
Henry H. Bettis, for Henry H. Bettis, III.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 24th of February 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Madison County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 16th of June 2010."